Citation Nr: 1527173	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for lung cancer and chronic obstructive pulmonary disease (COPD), to include as due to herbicide (Agent Orange) exposure, for accrued or substitution purposes.  

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure, for accrued or substitution purposes.  

4.  Entitlement to service connection for heart disease, to include as due to herbicide (Agent Orange) exposure, and to include as secondary to service-connected hypertension, for accrued or substitution purposes.  

5.  Entitlement to service connection for as stroke, to include as due to herbicide (Agent Orange) exposure, and to include as secondary to service-connected hypertension, for accrued or substitution purposes.    

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer, for accrued or substitution purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from February 1961 to January 1965 and in the United States Air Force from September 1965 to May 1989.  

The Veteran died in November 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A review of the Virtual VA file and Veterans Benefits Management System (VBMS) reveals additional records and a January 2015 brief that have been reviewed by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Throughout 2011, prior to his death, the Veteran filed multiple claims for service connection for the issues on appeal.  Before the RO could adjudicate any of these service connection claims, the Veteran died in November 2011.

After the Veteran's death, in December 2011, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child).   In December 2011, the appellant also filed a VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant).  

In August 2012, the RO issued a rating decision that denied the appellant's service connection claims on an accrued basis.  The appellant appealed the RO's denial to the Board.  Notably, however, the RO did not address the merits of the appellant's request for substitution.  

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A , substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.

The distinction between the two types of adjudication is significant in that, unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. §§ 5121A, 5121(a).  

The AOJ should ask the appellant to indicate whether she is pursuing the service connection claims as a substitute for the Veteran or on an accrued benefits basis, and the AOJ should adjudicate whichever she chooses.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits); Reliford v. McDonald, 27 Vet. App. 297, 303-04 (2015) (the appellant has the right to choose to waive substitution); Veterans Benefits Administration (VBA) Fast Letter No. 10-30 (amended April 3, 2013).    

In addition, if the appellant is proceeds on the basis of substitution, a VA medical opinion should be secured to determine whether the Veteran's prostate cancer caused or aggravated by erectile dysfunction.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also 38 C.F.R. § 3.310 (2014).

Moreover, if the appellant proceeds on the basis of substitution, the Board finds that an additional VA medical opinion is necessary to determine whether the Veteran's heart disease and stroke were aggravated by his service-connected hypertension.  In this regard, an earlier May 2011 VA examination was secured.  The examiner addressed the etiology of the Veteran's heart disease and stroke based on the causation facet of secondary service connection.  However, the opinion did not address the aggravation facet of the secondary service connection claims.  See 38 C.F.R. § 3.310(a), (b); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should send a notice letter to the appellant and her representative explaining how to establish entitlement to accrued benefits and substitution.  She should be asked whether she wishes to pursue a substitution of the claims on appeal as opposed to pursuing a claim for accrued benefits.  The appellant should be advised of her right to waive substitution.  

2.  If the appellant responds that she would like to take the opportunity to substitute, the AOJ must adjudicate the issue of substitution in the first instance.  See 38 C.F.R. § 3.1010(e).  A copy of the written notification of the determination should be included in the claims folder.

3.  If the appellant proceeds on the basis of substitution, the AOJ should refer the Veteran's claims folder to a suitably qualified VA examiner for a VA medical opinion as to the nature and etiology of the Veteran's erectile dysfunction prior to his death.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's erectile dysfunction prior to his death was caused by or aggravated by his prostate cancer disability.  The examiner should address both the causation and aggravation facets of secondary service connection.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  If the appellant proceeds on the basis of substitution, the AOJ should refer the Veteran's claims folder to a suitably qualified VA examiner for a VA addendum medical opinion as to the nature and etiology of the Veteran's heart disease and stroke prior to his death.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's heart disease and stroke were  aggravated by his service-connected hypertension.  The examiner is advised that the previous May 2011 VA examiner addressed the etiology of the Veteran's heart disease and stroke based on the causation facet of secondary service connection, but did not address whether heart disease or stroke were aggravated or permanently worsened by the Veteran's service-connected hypertension.     

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the appellant and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




